AFFIRM in Part, REVERSE in Part, and RENDER; Opinion Filed July 13, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01543-CV

           UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER,
                           Appellant/Cross-Appellee
                                      V.
                KIMBERLY A. SAUNDERS, Appellee/Cross-Appellant

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04271

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Fillmore

       Appellant/cross-appellee University of Texas Southwestern Medical Center (UTSW)

filed an interlocutory appeal of the trial court’s order denying its plea to the jurisdiction on

appellee/cross-appellant Kimberly A. Saunders’s retaliatory discharge claim, and Saunders filed

an interlocutory appeal of the trial court’s order granting UTSW’s plea to the jurisdiction on her

disability discrimination claim. We reverse the trial court’s order denying UTSW’s plea to the

jurisdiction on Saunders’s retaliatory discharge claim, affirm the trial court’s order granting

UTSW’s plea to the jurisdiction on Saunder’s disability discrimination claim, and render

judgment dismissing this cause for lack of jurisdiction.
                                                              Background

            Saunders was injured on the job on or about July 17, 2010, while employed by UTSW as

a registered nurse in the Intensive Care Unit at University Hospital St. Paul. She was disabled as

a result of her injury, and she submitted a Formal Request for Accommodation Due to Disability

to UTSW’s Office of Equal Opportunity on April 2, 2013. UTSW offered Saunders a position

reassignment, which she accepted. She began work in the reassigned position of Patient &

Physician Referral Registered Nurse (PPRRN) on August 5, 2013. On March 7, 2014, Saunders

filed a complaint of disability discrimination by UTSW with the Texas Workforce Commission

(TWC) and the United States Equal Employment Opportunity Commission (EEOC) based on

UTSW’s alleged failure to make a reasonable accommodation for Saunders’s disability.

            On August 21, 2014, Saunders filed a lawsuit against UTSW in a district court of Dallas

County, Texas, alleging disability discrimination in violation of the Americans with Disabilities

Act of 1990 (ADA) 1 as a result of UTSW’s failure to make a reasonable accommodation for her

disability, and that lawsuit was removed to federal court by UTSW (the federal lawsuit). 2 On

December 1, 2014, Saunders’s employment was terminated by UTSW 3 because Saunders’s

nursing license had lapsed for a period of eleven months while she worked as a PPRRN, a

position that required a valid nursing license.

            On April 15, 2015, Saunders filed this suit against UTSW in a district court of Dallas

County, alleging UTSW terminated her employment in retaliation for filing the disability

discrimination complaint. She later amended her petition to add an allegation that UTSW failed

to make a reasonable accommodation for her disability by reassigning her to the position of


     1
         See 42 U.S.C.A. §§ 12101–12213 (West 2013).
     2
       The status of the federal lawsuit is not established in the record on appeal, although UTSW asserts the federal lawsuit against UTSW was
dismissed by order of the federal court.
     3
         The effective date of the employment termination was December 4, 2014.



                                                                    –2–
PPRRN. UTSW filed a plea to the jurisdiction on Saunders’s claims. UTSW appeals the trial

court’s order denying its plea to the jurisdiction on Saunders’s retaliatory discharge claim, and

Saunders appeals the trial court’s order granting UTSW’s plea to the jurisdiction on her disability

discrimination claim.

                                       Standard of Review

       A plea to the jurisdiction is a dilatory plea that seeks dismissal of a case for lack of

subject matter jurisdiction. Harris Cty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004). Because

subject matter jurisdiction presents a question of law, we review a trial court’s ruling on a plea to

the jurisdiction de novo. See Westbrook v. Penley, 231 S.W.3d 389, 394 (Tex. 2007); Tex. Dep’t

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

       It is the plaintiff’s burden to plead facts that affirmatively establish the trial court’s

subject matter jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446

(Tex. 1993). When a plea to the jurisdiction challenges the pleadings, we determine if the

pleader has alleged facts that affirmatively demonstrate the court’s jurisdiction to hear the case.

Miranda, 133 S.W.3d at 226 (whether pleader has alleged facts affirmatively demonstrating a

trial court’s subject matter jurisdiction is question of law reviewed de novo). In determining

whether the plaintiff has met this burden, we look to the allegations in the plaintiff’s pleadings,

construe them liberally in favor of the plaintiff, and look to the pleader’s intent. Id. While we

must construe the allegations in favor of the plaintiff, we are not bound by legal conclusions.

City of Pasadena v. Kuhn, 260 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2008, no pet.).

       If a plea to the jurisdiction challenges the existence of jurisdictional facts, we consider

relevant evidence submitted by the parties when necessary to resolve the jurisdictional issues that

are raised. Miranda, 133 S.W.3d at 227. The standard of review of a plea to the jurisdiction

based on evidence “generally mirrors that of a summary judgment under Texas Rule of Civil

                                                –3–
Procedure 166a(c).” Id. at 228. Under this standard, we take as true all evidence favoring the

nonmovant and draw all reasonable inferences and resolve any doubts in the nonmovant’s favor.

Id.

                                   Law Applicable to Governmental Immunity

          Governmental entities are immune from suit unless the government has clearly and

unambiguously waived its immunity. See TEX. GOV’T CODE ANN. § 311.034 (West 2013);

Miranda, 133 S.W.3d at 224. Chapter 21 of the Texas Labor Code 4 provides that an employer

commits an unlawful employment practice if, because of disability, the employer discharges or

otherwise discriminates against an individual in connection with compensation or the terms,

conditions, or privileges of employment. TEX. LAB. CODE ANN. § 21.051(1) (West 2015). An

employer also commits an unlawful employment practice by refusing to make a reasonable

workplace accommodation for the disability of a qualified employee, unless the accommodation

would impose undue hardship on the operation of the employer’s business. Id. § 21.128(a). The

term “employer” as used in chapter 21 includes state agencies. Id. § 21.002(8). The State of

Texas waives its immunity from suit when the plaintiff states a claim for conduct that would

violate chapter 21 of the Texas Labor Code. Mission Consol. Indep. Sch. Dist. v. Garcia, 372
S.W.3d 629, 637 (Tex. 2012).

                                                   Retaliatory Discharge

          In a single issue, UTSW appeals the trial court’s order denying its plea to the jurisdiction

on Saunders’s retaliatory discharge claim. UTSW argues Saunders failed to meet her prima facie

burden to support her claim of retaliatory discharge by UTSW.



      4
        Chapter 21 of the Texas Labor Code was formerly known as the Texas Commission on Human Rights Act or TCHRA. Following the
abolition of the Texas Commission on Human Rights in March 2004, we no longer refer to chapter 21 as the TCHRA. See ATI Enters., Inc. v.
Din, 413 S.W.3d 247, 249 n.3 (Tex. App.—Dallas 2013, no pet.); see also TEX. LAB. CODE ANN. § 21.0015 (West Supp. 2015) (powers and
duties of Commission on Human Rights transferred to Texas Workforce Commission).



                                                                 –4–
           To establish a prima facie case of retaliation, a plaintiff is required to show that (1) she

engaged in a protected activity; (2) an adverse employment action occurred; and (3) a causal link

connected the protected activity and the adverse employment action. Dias v. Goodman Mfg. Co.,

214 S.W.3d 672, 676 (Tex. App.—Houston [14th Dist.] 2007, pet. denied); Pineda v. United

Parcel Serv., Inc., 360 F.3d 483, 487 (5th Cir. 2004). 5                                    Protected activities consist of (1)

opposing a discriminatory practice; (2) making or filing a charge; (3) filing a complaint; or (4)

testifying, assisting, or participating in any manner in an investigation, proceeding, or hearing.

See TEX. LAB. CODE ANN. § 21.055 (West 2015); City of Waco v. Lopez, 259 S.W.3d 147, 150

(Tex. 2008). A plaintiff asserting a retaliation claim must establish that, in the absence of her

protected activity, the employer’s prohibited conduct would not have occurred when it did.

Chandler v. CSC Applied Techs., LLC, 376 S.W.3d 802, 823 (Tex. App.—Houston [1st Dist.]

2012, pet. denied). If a plaintiff establishes a prima facie case of retaliation, the burden then

shifts to the employer to demonstrate a legitimate nondiscriminatory purpose for the adverse

employment action. Dias, 214 S.W.3d at 676.

           Saunders’s employment at UTSW was terminated because her nursing license had lapsed

while she was working as a PPRRN, a position that required a valid nursing license. In support

of her retaliatory discharge claim, Saunders pleaded that in the circumstance where a nurse’s

license had lapsed, UTSW’s “customary practice is to suspend nurses until the [nursing] license

is obtained” and that UTSW “had done this for other suspended nurses.” However, she provided

no evidence to support these statements in her pleadings that would establish a causal link

between her discharge and her discrimination claim or lawsuit against UTSW.



     5
         “Although [Texas courts] consider the TCHRA’s plain language and state precedent in interpreting the statute, [they] also look to federal
law for interpretive guidance to meet the legislative mandate that the [TCHRA] is intended to ‘provide for the execution of the policies of Title
VII . . . and its subsequent amendments.’” Crutcher v. Dallas Indep. Sch. Dist., 410 S.W.3d 487, 492 (Tex. App.—Dallas 2013, no pet.) (quoting
TEX. LAB. CODE ANN. § 21.001(1)) (West 2015)).



                                                                      –5–
          Saunders does not dispute that her nursing license lapsed and that she worked in a

position at UTSW that required a valid nursing license during the period of lapse. In her

appellate brief, Saunders states her pleading that the “customary practice” of UTSW is to

suspend, rather than terminate, a nurse whose license had lapsed is “circumstantial evidence” of

a causal connection between her complaint of discrimination and her termination. See Crutcher

v. Dallas Indep. Sch. Dist., 410 S.W.3d 487, 494 (Tex. App.—Dallas 2013, no pet.)

(circumstantial evidence sufficient to show causal link between adverse employment decision

and filing of discrimination charge or suit may include employer’s failure to follow its usual

policy and procedures in carrying out the challenged employment actions or discriminatory

treatment in comparison to similarly situated employees). However, pleadings are not evidence.

Hidalgo v. Sur. Sav. & Loan Ass’n, 462 S.W.2d 540, 543 (Tex. 1971) (“Pleadings simply outline

the issues; they are not evidence, even for summary judgment purposes.”); San Miguel v. City of

Windcrest, 40 S.W.3d 104, 111 (Tex. App.—San Antonio 2000, no pet.) (pleadings are not

evidence); see also Smith v. Albertson’s Inc., 251 F.3d 157, 2001 WL 300784, at *3 (5th Cir.

2001) (per curiam) (not designated for publication) (“Other than self-serving statements and

unsub-stantiated [sic] assertions, Smith offers no admissible evidence of any causal link between

his termination and his filing a complaint with the EEOC.”). 6

          Saunders further pleaded that her discharge from employment by UTSW three months

after she filed the federal lawsuit against UTSW for disability discrimination is evidence of a

causal connection between the adverse employment decision and the filing of the lawsuit against

     6
       We note that UTSW provided substantial, uncontroverted evidence to show a legitimate, nonretaliatory reason for Sanders’s termination.
While working as a PPRRN in Ambulatory Services at UTSW, a position that required a valid nursing license, Saunders’s nursing license lapsed
for a period of eleven months. Working in the position which Saunders held in Ambulatory Services of UTSW without a valid nursing license
was a violation of UTSW’s Ambulatory Services Policy 5.03, entitled “Employee Certification and Licensure.” That Policy provides that any
employee who does not present proof or maintenance of certification or licensure as required “[m]ust attempt to complete the renewal process
immediately, during which time the employee may be subject to disciplinary action up to and including suspension without pay and/or
termination of employment[.]” Having confirmed Saunders had been in violation of UTSW’s Ambulatory Services Policy 5.03, UTSW
terminated Saunders’s employment effective December 1, 2014. UTSW presented a significant, legitimate, nonretaliatory reason for Sanders’s
termination.



                                                                   –6–
UTSW. See Crutcher, 410 S.W.3d at 494 (circumstantial evidence sufficient to show causal link

between adverse employment decision and filing of discrimination charge or suit may include

temporal proximity between the employee’s conduct and the adverse employment action).

Saunders filed her complaint against UTSW with the TWC and EEOC on March 7, 2014 and

filed the federal lawsuit against UTSW on August 21, 2014; she was terminated by UTSW on

December 1, 2014. However, “[t]emporal proximity [between the employee’s protected activity

and the adverse employment action] may be evidence of a causal connection only when a person

with input into the employment decision was aware of the protected activity.” Id. at 496; see

also Marsaglia v. Univ. of Tex., El Paso, 22 S.W.3d 1, 5 (Tex. App.—El Paso 1999, pet. denied)

(affirming summary judgment where evidence failed to show that decision-maker had any

knowledge of appellant’s protected activity); Davis v. Dallas Area Rapid Transit, 383 F.3d 309,

320 (5th Cir. 2004). Here, the evidence establishes Saunders’s supervisor, Lesley Barfknecht

completed a Request for Disciplinary Review after learning Saunders’s nursing license had

lapsed and submitted the request to UTSW’s Office of Human Resources. After approval of

Barfknecht’s request, Saunders’s employment with UTSW was terminated. There is no evidence

that Barfknecht had any knowledge of Saunders’s federal lawsuit against UTSW or Saunders’s

complaint against UTSW filed with the TWC and EEOC.

       Moreover, temporal proximity between protected activity and an adverse employment

action may be evidence of a causal connection ‘when they are separated by weeks, as opposed to

months or years.’” Crutcher, 410 S.W.3d at 496 (quoting Perry v. Univ. of Houston, No. 01-08-

00807-CV, 2009 WL 3152166, at *5 (Tex. App.—Houston [1st Dist.] Oct. 1, 2009, no pet.)

(mem. op.)); see also Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (“The cases that

accept mere temporal proximity between an employer’s knowledge of protected activity and an

adverse employment action as sufficient evidence of causality to establish a prima facie case

                                              –7–
uniformly hold that the temporal proximity must be ‘very close.’”) (quoting O’Neal v. Ferguson

Const. Co., 237 F.3d 1248, 1253 (10th Cir. 2001)); Green v. Lowe’s Home Centers, Inc., 199
S.W.3d 514, 523 (Tex. App.—Houston [1st Dist.] 2006, pet. denied) (holding that four months

between filing of claim and discharge, without more, does not raise a fact issue as to a causal

link, when the stated grounds for discharge reached fruition within the same period). Here, the

period of time elapsed between Saunders’s filing a complaint against UTSW with the TWC and

EEOC or filing the federal lawsuit against UTSW and UTSW terminating her employment is

insufficient to establish a causal link between those protected activities and the adverse

employment decision.

       We conclude Saunders failed to establish a causal link between the protected activity of

filing a complaint against UTSW with the TWC and EEOC or filing a lawsuit against UTSW and

termination of her employment, and the trial court erred by denying UTSW’s plea to the

jurisdiction on Saunders’s retaliatory discharge claim. We resolve UTSW’s sole appellate issue

in its favor. Accordingly, we reverse the trial court’s denial of UTSW’s plea to the jurisdiction

on Saunders’s retaliatory discharge claim.

                                    Disability Discrimination

       In a single issue, Saunders appeals the trial court’s order granting UTSW’s plea to the

jurisdiction on her disability discrimination claim.

       On March 7, 2014, Saunders filed a charge of disability discrimination with the TWC and

EEOC. Subsequently, on August 21, 2014, she filed an ADA lawsuit against UTSW in a district

court of Dallas County, Texas, alleging disability discrimination by UTSW in failing to provide

her a reasonable accommodation when it reassigned her to the position of PPRRN, and that

lawsuit was removed to federal court by UTSW. On April 15, 2015, Saunders filed the lawsuit

underlying the appeals at bar, asserting her claim of retaliatory discharge by UTSW; on June 2,

                                                –8–
2015, in an amended pleading, Saunders added a disability discrimination claim that UTSW

failed to provide her a reasonable accommodation by reassigning her to the position of PPRRN.

       In its plea to the jurisdiction on Saunders’s disability discrimination claim, UTSW

asserted the claim is time-barred because she did not file her complaint with the TWC and EEOC

until more than 180 days after she accepted reassignment to the position of PPRRN as an

accommodation for her disability, and Saunders failed to establish a prima facie failure-to-

accommodate claim under chapter 21 of the labor code because she cannot establish UTSW did

not provide her a reasonable workplace accommodation.           On appeal, UTSW also asserts

Saunders may not assert a disability discrimination failure-to-accommodate claim under Chapter

21 of the labor code because that claim had already been asserted by Saunders nine months

earlier in the ADA lawsuit removed to federal court.

       In order to bring suit under chapter 21 of the labor code, a claimant must first exhaust her

administrative remedies with the TWC. See TEX. LAB. CODE ANN. § 21.201(a) (West 2015);

Ashcroft v. HEPC–Anatole, Inc., 244 S.W.3d 649, 651 (Tex. App.—Dallas 2008, no pet.) (“[I]t

is mandatory and jurisdictional that claims under the Texas Labor Code be filed no later than the

180th day after the date the alleged unlawful employment practice occurred.”). The failure to

exhaust administrative remedies deprives a court of subject matter jurisdiction over the claim.

City of El Paso v. Marquez, 380 S.W.3d 335, 341 (Tex. App.—El Paso 2012, no pet.) (citing

Schroeder v. Tex. Iron Works, Inc., 813 S.W.2d 483, 487 (Tex. 1991)). In order to comply with

the mandatory exhaustion of administrative remedies requirement under chapter 21, a plaintiff

must file a complaint with the TWC within 180 days of the alleged discriminatory practice,

permit the TWC to dismiss the complaint or resolve it within 180 days prior to filing suit, and

file her claim no later than two years after the complaint was filed. Id. (citing TEX. LAB. CODE

ANN. §§ 21.201, .202, .208, .256)).

                                               –9–
       Saunders asserts her disability discrimination claim is not time-barred because her

allegations fall under the doctrine of continuing violation. Saunders argues there was a systemic

continuous failure by UTSW to accommodate her disability because there were positions

available that were similar to the position she held before she was injured and she was not

reassigned to such a position despite continuing “to request a comparable position up until the

time she was terminated,” and therefore, the 180-day period for filing her complaint with the

TWC and EEOC did not commence until her discharge on December 1, 2014, making her March

7, 2014 complaint timely.

       The continuing violation doctrine relieves a plaintiff from establishing that all of the

alleged discriminatory conduct occurred within the actionable period if the plaintiff can show

that, in addition to acts that otherwise would be time-barred, the conduct continued into the

actionable period. Yeh v. Chesloff, 483 S.W.3d 108, 117 (Tex. App.—Houston [1st Dist.] 2015,

pet. filed). The doctrine applies when an unlawful employment practice manifests itself over

time, rather than as a series of discrete acts. Davis v. Autonation USA Corp., 226 S.W.3d 487,

493 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (citing Wal-Mart Stores v. Davis, 979
S.W.2d 30, 31 (Tex. App.—Austin 1998, pet. denied)). Under the continuing violation theory, a

plaintiff must show an organized scheme leading to and including a present violation, so that it is

the cumulative effect of the discriminatory practice, rather than any discrete occurrence, that

gives rise to the cause of action. Id. A continuing violation is “a persisting and continuing

system of discriminatory practices in promotion or transfer that produces effects that may not

manifest themselves as individually discriminatory except in cumulation over a period of time.”

Huckabay v. Moore, 142 F.3d 233, 238–39 (5th Cir. 1998) (quoting Messer v. Meno, 130 F.3d
130, 135 (5th Cir. 1997)). Accordingly, a claim of hostile work environment is a continuing

violation, while “termination, failure to promote, denial of transfer, or refusal to hire” are

                                              –10–
discrete acts. Santi v. Univ. of Tex. Health Sci. Ctr. at Houston, 312 S.W.3d 800, 804–05 (Tex.

App.—Houston [1st Dist.] 2009, no pet.) (quoting Nat’l R.R. Passenger Corp. v. Morgan, 536
U.S. 101, 114 (2002)). “The core idea of the continuing violations theory . . . is that equitable

considerations may very well require that the filing periods not begin to run until facts supportive

of a [claim] are or should be apparent to a reasonably prudent person similarly situated. The

focus is on what event, in fairness and logic, should have alerted the average lay person to act to

protect his rights.” Huckabay, 142 F.3d at 238 (quoting Messer, 130 F.3d at 135).

       Saunders filed her complaint with the TWC and EEOC more than 180 days after UTSW

reassigned her to the position of PPRRN, which Saunders alleges was not a reasonable

accommodation. The action by UTSW complained of in Saunders’s disability discrimination

complaint to the TWC and EEOC was the discrete act of reassignment to the position of PPRRN

rather than some other position. See Santi, 312 S.W.3d at 804–05. Although Saunders argues

UTSW never fulfilled its obligation to accommodate Saunders because it failed to offer her a

position that did not require a significant diminution in salary, Saunders did not file a complaint

within 180-days of her reassignment and acceptance of the reassigned position as PPRRN

despite a purported unacceptable diminution in salary. Viewing the record in her favor, in

accordance with the applicable standard of review, the continuing violation doctrine cannot aid

Saunders in this case. Saunders was well aware of UTSW’s discrete action of reassigning her to

a position that she asserts was not a reasonable accommodation; the conclusion is inescapable

that this purportedly discriminatory reassignment would have alerted a reasonable person in

Saunders’s position to take action to protect her rights. See Huckabay, 142 F.3d at 238; see also

City of Lubbock v. Walck, No. 07-15-00078-CV, 2015 WL 7231027, at *5 (Tex. App.—Amarillo

Nov. 16, 2015, pet. denied) (mem. op.).




                                               –11–
       Saunders accepted the position of PPRRN in July 2013, and she began working in that

position by August 5, 2013. The 180-day deadline to file her administrative complaint expired in

February 2014. Saunders filed her complaint with the TWC and EEOC on March 4, 2014.

Because she filed her disability discrimination complaint with the TWC and EEOC after the 180-

day deadline, Saunders failed to timely exhaust her administrative remedies, and UTSW is

immune from suit for that claim. See Lueck v. State, 325 S.W.3d 752, 762 (Tex. App.—Austin

2010, pet. denied) (failure to exhaust administrative remedies is a jurisdictional defect requiring

dismissal) (citing Tex. Dep’t of Protective & Regulatory Servs. v. Lynn, No. 03-04-00635-CV,

2005 WL 1991809, at *4 (Tex. App.—Austin Aug. 19, 2005, pet. denied) (mem. op.)).

Therefore, the trial court lacked jurisdiction over this claim against UTSW.          We resolve

Saunders’s sole appellate issue against her, and we affirm the trial court’s order granting

UTSW’s plea to the jurisdiction on Saunder’s disability discrimination claim.

                                            Conclusion

       We reverse the trial court’s order denying UTSW’s plea to the jurisdiction on Saunders’s

retaliatory discharge claim, and we affirm the trial court’s order granting UTSW’s plea to the

jurisdiction on Saunder’s disability discrimination claim. Accordingly, we render judgment

dismissing this cause for lack of jurisdiction.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE



151543F.P05




                                                  –12–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

UNIVERSITY OF TEXAS                                    On Appeal from the 191st Judicial District
SOUTHWESTERN MEDICAL CENTER,                           Court, Dallas County, Texas,
Appellant/Cross-Appellee                               Trial Court Cause No. DC-15-04271.
                                                       Opinion delivered by Justice Fillmore,
No. 05-15-01543-CV          V.                         Justices Francis and Schenck participating.

KIMBERLY A. SAUNDERS,
Appellee/Cross-Appellant

        In accordance with this Court’s opinion of this date, the December 9, 2015 order of the
trial court is AFFIRMED in part and REVERSED in part. We REVERSE that portion of the
trial court’s order denying the University of Texas Southwestern Medical Center’s plea to the
jurisdiction on Kimberly A. Saunders’s retaliatory discharge claim. In all other respects, the trial
court’s order is AFFIRMED. We RENDER judgment dismissing this cause for lack of
jurisdiction.

        It is ORDERED that the University of Texas Southwestern Medical Center recover its
costs of this appeal from Kimberly A. Saunders.


Judgment entered this 13th day of July, 2016.




                                                –13–